DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed February 23, 2022.  Claims 1-4 and 26-41 are pending, claims 5-25 are cancelled and claims 26-41 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented independent claims 26 and 33 are directed to “A semiconductor package” however support for a semiconductor package could not be found within applicants’ written description as filed.  Applicants’ specification has been reviewed, however no description of a semiconductor package could be found.  Should applicants believe support for the newly presented claims can be found in the written description as originally filed, applicants should indicate those portions of the application which are believed demonstrate applicants were in possession of “a semiconductor package” having the claimed bonding structure.  Applicants’ specification was found to support a “microelectronic device package” at least paragraphs 0030, 0032, 0034, and 0036.  Applicants’ claims 26-41 have been examined on the merits.  This is a new-matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan et al. (3,367,754).
Regarding applicants’ claim 1, Dugan et al. disclose an electronic transmission material including to deposition of an indium layer a gold layer, followed by an acid dip, a copper layer, and nickel plating by immersion in a nickel plating solution containing boric acid (col. 6 lines 21-64 and col. 7 lines 7 lines 1-68).  The nickel plating is understood to be a passivating nickel layer where the plating is formed by immersion into a sulphuric acid solution followed by immersion in a nickel solution containing boric acid (col. 7 lines 58-68).  The nickel plating is configured to prevent a reaction involving the indium layer where it isolates the indium layer from direct contact with subsequent layers.  
With regards to applicants’ requirement that the indium layer contacts the noble metal layer, Dugan et al. do not require the presence of an intervening material between the gold layer and the indium layer.  While the material is depicted an embodiment where a copper layer is positioned such that the gold layer is not in contact with the indium layer, Dugan et al. disclose that the copper layer ‘may’ be provided ‘if desirable’ (col. 1 lines 24-35).  Dugan et al. disclose that “if desired, certain of the following steps may be omitted or modified” (col. 5 lines 17-18), and that “a film or flash of copper or other suitable materials may be electroplated to the gold prior to the plating of indium thereto depending on the adhesion characteristics of the plating baths.” (col. 4 lines 36-40).  Where a copper layer is not plated prior to the plating of the indium layer, the indium and gold platings would be in direct contact, thereby satisfying applicants’ claimed requirement that the indium layer contacts the noble metal layer.
Regarding applicants claims 3 and 4, Dugan et al. disclose a subsequent gold plating (col. 6 lines 45-64). A subsequent gold plating is a second noble metal coating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (3,367,754).
Dugan et al. disclose an electronic transmission material as discussed above with respect to claim 1 including a nickel plating thickness of 10-20 microinches (col. 4 lines 58-65) or about 254 to about 508nm.  While Dugan et al. do not appear explicitly disclose the exact proportions claimed, it has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (MPEP 2144.05 I). In the present case one of ordinary skill in the art at the time of the invention would have found the claimed thickness obvious given the thickness values disclosed by Dugan et al. of 10 to 20 microinches are so close to applicants’ claimed amount as to be expected to have the same properties, particularly being configured to provide protection for the indium layer 

Allowable Subject Matter
Claims 26-41 would be allowable if it should be determined that the application as filed provides support for a semi-conductor package having the claimed bonding structure.

Response to Applicants’ Amendment
Applicants’ arguments filed February 23, 2022 have been considered but have not been found to be persuasive.
Applicants argue that Dugan et al. do not disclose a combination of layers meeting the requirements of claim 1 as amended, where the indium layer is in contact with the noble metal layer. However Dugan et al. disclose that a copper layer is deposited between the gold and indium layers only if desirable, where Dugan et al. disclose that “if desired, certain of the following steps may be omitted or modified” (col. 5 lines 17-18), and that “a film or flash of copper or other suitable materials may be electroplated to the gold prior to the plating of indium thereto depending on the adhesion characteristics of the plating baths.” (col. 4 lines 36-40).  Where a copper layer is not plated prior to the plating of the indium layer the indium and gold platings would be in direct contact, thereby satisfying applicants’ claimed requirement that the indium layer contacts the noble metal layer.
Newly presented claims 26 and 33 set forth subject matter for which support could not be found in the application as filed, and are subject to rejection under 35 U.S.C. 112(a). For these reasons, and for those reasons as advanced in the rejection above, the presently claims are not found to be in condition for allowance, and the rejections of claims 1-4 over Dugan et al. are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/            Primary Examiner, Art Unit 1784